Citation Nr: 0905061	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-21 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for left foot tendon rupture with acquired flat foot, 
status-post surgical repair.

2.  Entitlement to service connection for a right knee 
strain, to include as secondary to service-connected left 
foot tendon rupture with acquired flat foot, status-post 
surgical repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from December 1994 to December 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

In March 2007, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In December 2007, the Board remanded the present matter for 
additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives.  "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In December 2008, the matter was remanded in order to obtain 
medical records from Dr. Doris Robitaille.  In May 2003, the 
Veteran submitted a signed VA Form 21-4142 that indicated 
that relevant private treatment records for April 2002 for 
right knee strain could be obtained from Dr. Doris 
Robitaille.  The RO sent a letter to Dr. Robitaille in June 
2003 requesting that the Veteran's treatment records for 
April 2003 for treatment of a right knee strain.  Dr. 
Robitaille's office responded in July 2003 by returning the 
RO's letter with a note that the Veteran was not seen in 
April 2003.  The Board requested on remand that the AMC/RO 
make additional reasonable efforts to obtain the relevant 
records, including sending at least one follow-up request to 
Dr. Robitaille's office requesting the Veteran's treatment 
records for April 2002 for right knee strain.  The AMC/RO, 
however, did not comply with the Board's remand request.  
There is no indication of record that the AMC/RO contacted 
Dr. Robitaille to get the April 2002 records.  

In the September 2008 supplemental statement of the case 
(SSOC), the AMC/RO indicated that it had not requested the 
records from Dr. Robitaille because the Veteran did not 
respond to a December 2007 request that he return a signed 
consent form.  The Board points out that a signed consent 
form was already provided by the Veteran; however, the 
previous request from the RO had noted the wrong date.  On 
remand, records pertaining to treatment provided by Dr. 
Robitaille in April 2002 must be requested.  

Board decisions are routinely vacated by the Court due to a 
failure to meet the requirements of a prior Board remand.  As 
such, a remand is required to correct these deficiencies.  
Stegall, supra.  

Additionally, the Board previously requested that the Veteran 
be afforded appropriate VA examination(s) to determine the 
nature and etiology of her right knee strain, if, and only 
if, Dr. Robitaille's office provided the Veteran's treatment 
records for April 2002 in response to the RO's follow-up 
request since the VA examiner who last examined the Veteran's 
right knee in August 2004 did not have access to Dr. 
Robitaille's records.  This request should also be complied 
with following the above development.

The AMC/RO also failed to schedule the Veteran for a VA 
examination in order to assess the current severity of her 
left foot tendon rupture with acquired flat foot, status-post 
surgical repair.  The Board requested this examination in the 
December 2007 remand as the Veteran testified during her 
personal hearing that her service-connected left foot tendon 
rupture had worsened since her last VA examination, which was 
in August 2004.  Scheduling that examination was not 
predicated on receipt of additional medical records.  This 
deficiency should also be corrected on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file outstanding VA treatment records that 
have not already been associated with the 
claims file.  All attempts to obtain 
evidence should be documented.  If such 
evidence is not available, a negative 
reply is required.

2.  Make the appropriate arrangements to 
obtain private treatment records from Dr. 
Doris Robitaille, Lakeway, Texas, for 
April 2002.  All attempts to obtain 
records from Dr. Robitaille for April 2002 
should be documented.  If such evidence is 
not available, a negative reply is 
required.  

3.  If, and only if, Dr. Robitaille's 
office provides the Veteran's treatment 
records for April 2002, then the Veteran 
should be afforded appropriate VA 
examination(s) to determine the current 
nature and likely etiology of her right 
knee strain.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

Based on the examination and review of the 
record, the examiner(s) should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any currently diagnosed 
right knee strain began during service or 
is causally linked to any incident or 
finding recorded during service, to 
include as secondary to a service-
connected left foot tendon rupture with 
acquired flat foot, status-post surgical 
repair.  The examiner should specifically 
comment on the opinion offered after the 
August 2004 VA examination.

4.  Thereafter, the Veteran should be 
afforded an appropriate VA examination to 
determine the current severity of her 
service-connected left foot tendon rupture 
with acquired flat foot, status-post 
surgical repair.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

Based on the examination and review of the 
relevant evidence of record, the examine 
should determine whether the Veteran's 
service-connected left foot tendon rupture 
with acquired flat foot, status-post 
surgical repair is manifested by marked 
limitation of motion of the left ankle.

Any limitation of motion must be 
objectively confirmed by clinical findings 
such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
Complete range of motion studies should be 
performed.  The degree of functional loss 
due to pain should be indicated.  It also 
should be indicated whether there is more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.

5.  After completion of the foregoing, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and her representative should be 
provided an SSOC which addresses all 
evidence associated with the record since 
the last SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




